Citation Nr: 1435895	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension to include as a result of exposure to herbicides.  

2.  Entitlement to service connection for hypertension to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  In a February 1982 rating decision, the RO denied service connection for hypertension, finding that the Veteran was not treated for hypertension in service, and did not have a diagnosis of hypertension within one year of service.

2.  Evidence received since the February 1982 rating decision, is not cumulative or redundant of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for hypertension.

3.  The competent and credible evidence establishes that the Veteran did not have hypertension in service or within an applicable presumptive period, and the Veteran's hypertension is not related to service.


CONCLUSIONS OF LAW

1. The February 1982 rating decision that denied entitlement to service connection for, hypertension is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2. Since the February 1982 rating decision, new and material evidence has been received, the claim for hypertension is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to The Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his or her representative or agent, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

With respect to requests to reopen previously denied claims, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In the case at hand, the record reflects that the RO provided the Veteran with the requisite notice by letter mailed in February 2007.  The letter provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The February 2007 letter also provided notice regarding the need to submit new and material evidence to reopen the Veteran's previously denied claim, and advised the Veteran of the bases for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, VA examinations, and records from private sources.

As part of the duty to assist VA is required to provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, VA is not required to provide a medical examination or medical opinion to a Veteran who "attempts to reopen a finally adjudicated claim until or unless new and material evidence is presented or secured."  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (2003) (discussing 38 C.F.R. § 3.159(4)).   

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of service connection for hypertension, and alleges that his hypertension is related to his exposure to herbicides.

In general, RO decisions are final when they are not timely appealed. See 38 U.S.C.A. § 7105.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (2008).  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Id.  All theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson¸ 20 Vet. App. 307, 313 (2007).

Since the February 1982 rating decision, private medical records, and additional statements from the Veteran have been associated with the record.  Specifically, private medical records from Dr. J.B. and Dr. J.L. show a history of hypertension essential benign with blood pressure readings.  The Veteran at his Decision Review Officer hearing in December 2010, stated that he was denied a job with the New York City Fire Department in 1973 due to his hypertension.  The Veteran specifically stated that his systolic blood pressure measured 160 at the time of his application.  The Veteran also stated that he was first diagnosed with hypertension in 1999.  The evidence is new because it was not of record at the time of the prior rating decision in February 1982.  The evidence indicates treatment for a disability and a claimed blood pressure reading which would qualify for VA compensation.  

As the threshold for new and material evidence is "low", the Board finds that the evidence raises a reasonable possibility of substantiating the claim.  The Veteran's claim for service connection for hypertension is reopened. 


ORDER

As new and material evidence has been presented, the claim of service connection for hypertension is reopened and to this extent only the appeal is granted.


REMAND

The Veteran asserts that he developed hypertension due to service, as evidenced by elevated blood pressure readings exhibited during service, and his exposure to Agent Orange. 

There are no medical opinions currently of record which address a nexus between the Veteran's hypertension and the elevated readings in service or to his exposure to herbicides in service.  On remand, an examination to secure such medical opinions (with adequate rationale) is needed.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) (the National Academy of Sciences which concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, any reports of ongoing VA treatment are constructively of record and must be obtained. See 38 C.F.R. § 3.159 ; see Bell v. Derwinski, 2 Vet. App. 611 (1992).

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1. 

A careful review of the Veteran's service treatment records shows that they are negative for a diagnosis of hypertension in accordance with Diagnostic Code 7101 Note 1. The Veteran's in-service readings were recorded as follows: 112/90 in October 1966, 136/96 in April 1967, and 140/90 in July 1968.  Evidence post service shows blood pressure readings of: 140/98 in August 2002, 174/100 and 146/98 in September 2002, 140/88 in October 2002, 135/82 and 142/90 in October 2003, 140/90 in December 2003, 130/82 in May 2004, 148/80 in September 2005, 145/86 in October 2005 and 150/80 in October 2005, 130/74 in December 2005, 138/80 in May 2006.  The medical evidence shows that the Veteran started taking medication for his high blood pressure in October 2005.  While the Veteran does not fulfill the requirements of Diagnostic Code 7101, the Veteran is receiving treatment for his hypertension and takes medication to combat his hypertension.  Affording the benefit of the doubt to the Veteran, the Board finds that the Veteran has a current disability of hypertension.  The Board also notes that the Veteran had elevated blood pressure readings while in-service, which thus fulfills the in-service element.  The determinative issue in the instant appeal is nexus.         

The Board acknowledges that VA has not afforded the Veteran with a VA examination for his hypertension claim.  The Board finds that an examination is necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for hypertension and to provide all releases necessary for VA to secure any private records of such treatment or evaluation. The AOJ should obtain complete records of all such treatment and evaluation from all sources identified, including all VA sources. 

2. After the development sought in Instruction #1 is completed, the AOJ should arrange for the Veteran to be examined by an internist or cardiologist to determine the etiology of his hypertension. The Veteran's entire record must be reviewed by the examiner in conjunction with the examination. Any indicated tests or studies must be completed. Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following: is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension was incurred or aggravated during his service (considering the elevated readings in service and taking into account his exposure to herbicides in service)?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

3. The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested (i.e., by any additional evidence received), and then review the record and readjudicate the claims remaining on appeal. If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


